Citation Nr: 1611713	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo






INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the VA was informed that the Veteran was incarcerated and awaiting trial.  See September 2013 VA Form 21-4193 Notice to the Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution.  Thereafter, in the Veteran's June 2014 substantive appeal, he requested that he be afforded a hearing before the Board in Washington D.C.  However, a review of the record indicates that he possibly remained incarcerated at that time.  See May 2014 correspondence from Representative.

By letters dated on August 19, 2013 and January 27, 2014, the VA informed the Veteran that evidence received indicates that he is currently incarcerated and as such his VA benefits may be reduced.  See 38 C.F.R. § 3.665.

In a subsequent correspondence received by the VA on May 20, 2014, the Veteran's representative requested a hearing before a decision review officer (DRO) stating that the Veteran was currently incarcerated.  See May 2014 correspondence.

Thereafter, by letter dated July 21, 2014, the Veteran was informed that he had been scheduled for a hearing before the Board on September 8, 2014.

Additionally, the record reflects that the Veteran submitted a new claim for service connection in December 2015.  See December 2015 VA Form 21-526EZ.  

Further, a letter dated December 21, 2015 notified the Veteran of a VA examination scheduled on January 13, 2016, in which he failed to appear.  
In correspondence from the Veteran dated January 14, 2016, and date stamped as received by VA on January 18, 2016, he explained that VA had the wrong mailing address and provided his current address.  A notice on the envelope reads that the correspondence was "[m]ailed from a MN Correctional Facility."  However, the Veteran was scheduled for another VA examination on March 2, 2016.  See February 2016 Deferred Rating Decision and March 2016 VA 21-2507a Request for Physical Examination located in VBMS.

VA regulations provide for exceptions in extenuating circumstances that prevent a claimant from attending a Board hearing, such as incarceration.  Pursuant to 38 C.F.R. § 3.103(c)(1) (2015), VA has procedures to accommodate incarcerated claimants who request a hearing (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, Ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. 
§ 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

As noted above, by a July 2014 letter, the Veteran was notified by the VA that he was scheduled for a Board hearing on September 8, 2014.  In September 2013, prior to a scheduled hearing, the RO received correspondence indicating that the Veteran was incarcerated.  See September 2013 VA Form 21-4193 Notice to the Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution.  It is unclear whether the Veteran remains incarcerated and received such notice, which must be clarified prior to taking any further action.

In that regard, there is also some confusion in the record as to the Veteran's failure to report to scheduled VA examinations.  

Accordingly, the RO should contact the Veteran and his representative to clarify whether the Veteran remains incarcerated and if so, his anticipated release date.  Thereafter, based on the Veteran's response as to his incarceration status, and according to VAs procedures to accommodate incarcerated claimants who request a hearing, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing.

In light of the Veteran's correspondence expressing his desire for a Board hearing, the Board finds that a remand is necessary to determine whether the Veteran's hearing request can be facilitated.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1. .  Contact the Veteran and his representative, Veterans of Foreign Wars of the United States, and request clarification as to whether or not he remains incarcerated.  

2.  Thereafter, based on the Veteran's response as to his incarceration status, and according to VAs procedures to accommodate incarcerated claimants who request a hearing, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in accordance with applicable procedures.  

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran unless he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

